MARY'S OPINION HEADING                                           




NO. 12-01-00350-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ERBEY FLORES,§
	APPEAL FROM THE 349TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

FRANCIS CHERIAN, ET AL.,
APPELLEES§
	HOUSTON COUNTY, TEXAS




PER CURIAM
 This appeal is being dismissed for want of prosecution. Tex. R. App. P. 42.3(b).  Appellant
perfected his appeal on October 29, 2001.  Thereafter, the record was filed on December 4, 2001,
making Appellant's brief due on or before January 3, 2002.  When Appellant failed to file his brief
within the required time, this court notified him on January 15, 2002, that the brief was past due, and
it warned that if no response explaining the delay was filed on or before January 30, 2002, the appeal
would be dismissed for want of prosecution under Tex. R. App. P. 38.8(a)(1).  
	As of February 11, 2002, Appellant has neither tendered his brief nor otherwise responded
to this court's notice.  Accordingly, Appellant's appeal is dismissed for want of prosecution pursuant
to Tex. R. App. P. 38.8(a)(1) and 42.3.(b).
Opinion delivered February 13, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.


DO NOT PUBLISH








COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


FEBRUARY 13, 2002


NO. 12-01-00350-CV


ERBEY FLORES,

Appellant

V.

FRANCIS CHERIAN, ET AL.,

Appellees





Appeal from the 349th Judicial District Court 

of Houston County, Texas. (Tr.Ct.No.01-0146)







			THIS CAUSE came on to be heard on the transcript of the record, and the
same being inspected, it is the opinion of this Court that the appeal should be dismissed.

			It is therefore ORDERED, ADJUDGED and DECREED that the appeal, be,
and hereby is, Dismissed; that all costs of this appeal are hereby assessed against Appellant, Erbey
Flores, for which execution may issue; and that this decision be certified to the court below for
observance.
			By per curiam opinion.
 Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.













THE STATE OF TEXAS

M A N D A T E

TO THE 349TH JUDICIAL DISTRICT COURT OF HOUSTON COUNTY, GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 13th
day of February, 2002, the cause upon appeal to revise or reverse your judgment between

ERBEY FLORES, Appellant


NO. 12-01-00350-CV and Tr. Ct. Case Number 01-0146


Opinion by Per Curiam.


FRANCIS CHERIAN, ET AL., Appellees


was determined; and therein our said Court made its order in these words:
	THIS CAUSE came on to be heard on the transcript of the record, and the same being
inspected, it is the opinion of this Court that the appeal should be dismissed.

	It is therefore ORDERED, ADJUDGED and DECREED that the appeal, be, and hereby is,
Dismissed; that all costs of this appeal are hereby assessed against Appellant, Erbey Flores, for
which execution may issue; and that this decision be certified to the court below for observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE LEONARD DAVIS, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk